Exhibit 10(a)




CONFIRMATION LETTER NO. 3 - FIRM (LD) to the
MASTER POWER PURCHASE AND SALE AGREEMENT
Dated October 15, 2001 (as amended)


This confirmation letter shall confirm the Transaction agreed to on July 5,
2006, between NORTHWESTERN CORPORATION, doing business as NORTHWESTERN ENERGY
(“Party A”) and PPL MONTANA, LLC, by and through its duly authorized agent, PPL
ENERGYPLUS, LLC (“Party B”) regarding the sale/purchase of the Product under the
terms and conditions as follows:
Seller: PPL MONTANA, LLC, by and through its duly authorized agent, PPL
ENERGYPLUS, LLC
Buyer: NorthWestern Corporation, doing business as NorthWestern Energy
Product:
[] Into _________________, Seller’s Daily Choice
[X] Firm (LD)
[] Firm (No Force Majeure)
[] System Firm
(Specify System: __________________________________________________)
[] Unit Firm
(Specify Unit(s): __________________________________________________)
[] Other __________________________________________________
[] Transmission Contingency (If not marked, no transmission contingency)
[]
FT-Contract Path Contingency
[]
Seller
[]
Buyer
[]
FT-Delivery Point Contingency
[]
Seller
[]
Buyer
[]
Transmission Contingent
[]
Seller
[]
Buyer
[]
Other transmission contingency
       

(Specify: __________________________________________________)
Contract Term: July 5, 2006, through June 30, 2014.
Contract Quantity
and
Delivery Period:
July 1, 2007 through June 30, 2010: 325 MWh/hr “On-Peak” hours and 175 MWh/hr
“Off- Peak” hours.
 
July 1, 2010 through June 30, 2012: 275 MWh/hr “On-Peak” hours and 150 MWh/hr
“Off-Peak” hours.
 
July 1, 2012 through June 30, 2014: 200 MWh/hr “On-Peak” hours and 125 MWh/hr
“Off-Peak” hours.
 

“On-Peak” hours are Hour Ending (“HE”) 0700 through HE 2200 PPT, Monday through
Saturday, excluding NERC Holidays.
“Off-Peak” hours are all hours that are not “On-Peak” hours.
 
Delivery Points:
Primary Delivery Points:
Party A shall designate each of the following delivery points (each, a “Primary
Delivery Point”), in a Delivery Point Maximum Quantity (as hereinafter defined)
equal to the amount set forth opposite the applicable Delivery Point, as a firm
network delivery point into Party A’s Transmission System (as hereinafter
defined) under the Network Service Agreement (as hereinafter defined):


Primary Delivery Point
Delivery Point Maximum Quantity
Rainbow, Cochrane, Ryan:
                          the 69 kV bus located at Party A’s Rainbow Substation,
or
                          the 100 kV bus located at Party A’s Rainbow Substation
75 MW
Corette             the 100 kV bus in Party A’s Billings Steam Plant switchyard
100 MW
Colstrip 1-2      the 230kV bus in Party A’s Colstrip switchyard
150 MW
 

“Delivery Point Maximum Quantity” means the maximum transmission capacity amount
designated in accordance with the terms and conditions of this Agreement, for
deliveries and receipts of energy under this Agreement at any Primary Delivery
Point.
 
“Party A’s Transmission System” means each and all of the transmission
facilities that are owned, operated or controlled by Party A, and any and all
transmission facilities that are sold, transferred or assigned by Party A to any
person or entity acquiring, at any time during the term of this Agreement, all
or substantially all of the transmission facilities owned, operated or
controlled by Party A. Without limiting the foregoing, in the event that any
facilities comprising part of Party A’s Transmission System are at any time
during the term of this Agreement reclassified as distribution or generation
integration facilities, such facilities shall nonetheless be and remain part of
Party A’s Transmission System for purposes of this Agreement.
 
“Network Service Agreement” means each and every service agreement for network
integration (or successor) transmission service entered into by Party A, in its
capacity as default supplier, under Party A’s Open Access Transmission Tariff
(as hereinafter defined) or the Open Access Transmission Tariff of any other
transmission provider.
 
“Party A’s Open Access Transmission Tariff” means the FERC-approved Open Access
Transmission Tariff of Party A or of any other person or entity owning or
operating any portion of Party A’s Transmission System, if such portion of Party
A’s Transmission System does or might affect the rights or obligations of either
Party under this Agreement.
 
Party B may, in its sole discretion, allocate deliveries of the Product among
Primary Delivery Points in any amounts that Party B elects, in each case up to
the applicable Delivery Point Maximum Quantity at each Primary Delivery Point.
 
Party B may upon mutual agreement of the Parties, with such agreement to not be
unreasonably withheld, change Primary Delivery Points from time to time;
provided, however, that Party B shall be entitled to change any Primary Delivery
Point only to the extent that firm transmission capacity is available under the
Network Service Agreement (and subject to Party A’s Open Access Transmission
Tariff) at such time at such Delivery Point in the amount of the Delivery Point
Maximum Quantity sought by the Parties. Effective upon any such change in
Primary Delivery Points, Party A shall designate the new Primary Delivery Point,
in an amount equal to the applicable Delivery Point Maximum Quantity, as a firm
network delivery point into Party A’s Transmission System under the Network
Service Agreement.
 
In no event shall Party B incur any charge or cost whatsoever for or in
connection with any change of any Primary Delivery Points. In no event shall
Party B bear any risk, charge or cost whatsoever for or in respect of any
network redispatch under or in connection with the Network Service Agreement,
and Party A shall bear the entire risk thereof and each and all of the costs
caused by or resulting therefrom.
 
Alternate Delivery Points:
Upon any request by Party B, Party A shall, without any charge to Party B,
arrange with the applicable transmission provider for receipt of all or a
portion of the Contract Quantity at one or more of the non-firm alternate
Delivery Points set forth below (any such alternate Delivery Point, an
“Alternate Delivery Point”) under the Network Service Agreement, at any
on-system points of interconnection (including any generation integration
points) or any points of interconnection of Party A’s Transmission System with
any other transmission system or control area, in each case as requested by
Party B and subject in each case to the availability of sufficient transmission
capacity to receive such quantities at such Alternate Delivery Points. Any such
Alternate Delivery Points shall be subject to the terms and conditions of the
applicable transmission provider’s Open Access Transmission Tariff and all
applicable FERC requirements, including as to priority of service (including
cases of competing uses by Party A). If such Alternate Delivery Points are or
become unavailable for any reason, Party B shall be required to deliver the
applicable quantities to Party A at one or more Alternate Delivery Points or
Primary Delivery Points.
 
Alternate Delivery Points:
PPL Westside Hydro Generation
Thompson Falls:
the 100 kV bus in the original Thompson Falls Powerhouse
Kerr:
the 100 kV bus in Party A’s Kerr Switchyard
PPL Eastside Hydro Generation
Mystic:
the 50 kV bus at Party A’s Line Creek Substation
Madison:
the 100 kV bus in Party A’s Bradley Creek Substation
Hauser:
the 69 kV bus located in the Hauser Powerhouse
Holter:
the 100 kV bus located in the Holter Powerhouse
Black Eagle:
the 100 kV bus located at Party A’s Riverview Substation
Morony:
the 100 kV bus at Party A’s Great Falls switchyard
Colstrip 3-4  the 500 kV bus in Party A’s Colstrip switchyard
Broadview  Party A’s Broadview Substation
Party A interties  any intertie between Party A and an adjacent control area
Other mutually agreed points
In the event that Party A has reserved network service transmission capacity
under the Network Service Agreement for designated network resources, and such
transmission capacity is at any time available for deliveries and receipts of
energy at any Alternate Delivery Points, Party A shall, upon any request by
Party B, and without any charge to Party B, make such capacity available to
Party B, for purposes of deliveries of energy under this Agreement, on a
day-ahead basis (or further in advance, by mutual agreement of the Parties)
prior to releasing any such transmission capacity for use by any other person
under the applicable transmission provider’s Open Access Transmission Tariff.
 
Contract Price: As set forth in Schedule 1 to this Confirmation.
Other Charges: ____________________________________________________
 
Special Condition #1:
 
The Parties agree that the Credit and Collateral Requirements set forth in the
Master Agreement (as subsequently amended) shall be applicable to this
Transaction, except as specifically modified for purposes of this Transaction
and as set forth below. In the event of any inconsistency between the provisions
of the Master Agreement and the provisions of this Confirmation regarding the
Credit and Collateral Requirements, the provisions set forth in this
Confirmation shall control.


Demand for Performance Assurance.


(a) Upon the occurrence or continuance of a Downgrade Event affecting a Party
(the “Pledgor”), the other Party (the “Secured Party”) may, on any Business Day,
demand that the Pledgor provide Performance Assurance (in increments of
$100,000) in the following amount:


(1) If the Exposure Amount is negative, and the absolute value of the Exposure
Amount exceeds Party A’s Collateral Threshold, then Party B shall, upon the
occurrence of a Downgrade Event affecting Party A and on the terms and subject
to the conditions of this Agreement, be entitled to demand Performance Assurance
from Party A in an amount equal to of the difference between the absolute value
of the Exposure Amount and such Collateral Threshold.


(2) If the Exposure Amount is positive, and the Exposure Amount exceeds Party
B’s Collateral Threshold, then Party A shall, upon the occurrence of a Downgrade
Event affecting Party B and on the terms and subject to the conditions of this
Agreement, be entitled to demand Performance Assurance from Party B in an amount
equal to the difference between the Exposure Amount and such Collateral
Threshold.


(b) For purposes of this Section, the following terms shall have following
meanings:


“Exposure Amount” shall mean (i) the Mark-to-Market Amount (as defined below),
less (ii) any and all amounts due from Party A to Party B under this Agreement,
plus (iii) any and all amounts due from Party B to Party A under this Agreement.


“Mark-to-Market Amount” shall mean the product of (a) the difference obtained
(whether positive or negative) by subtracting (i) the Contract Price from (ii)
the forward prices at the Mid-Columbia trading hub with no basis adjustment, as
determined by reference to broker quotes and other relevant market information
as of the date of the Secured Party’s demand for Performance Assurance
hereunder, as determined by mutual agreement between Party A and Party B, and
(b) the positive difference obtained by subtracting (i) the aggregate quantity
of the Product (measured in MWh) delivered to Party A hereunder as of the date
of the Secured Party’s demand for Performance Assurance hereunder from (ii)
13,600,800 MWh. In the event Party A and Party B are unable to reach agreement
with respect to such forward prices under this paragraph before 5:00 p.m.
Montana time on the next Business Day after the Secured Party’s demand for
Performance Assurance, the Secured Party’s determination of such forward prices
shall apply, subject to appeal pursuant to the dispute resolution provisions in
the Master Agreement.


“Collateral Threshold” shall mean, with respect to each Party, the applicable
collateral threshold, if any, set forth for such Party in Schedule 2 to this
Confirmation:


Use of Cash Held as Performance Assurance.


Secured Party shall not be entitled to commingle any cash provided as part of
Performance Assurance. Instead, Secured Party shall appoint an agent which is a
Qualified Institution (as hereinafter defined) (a “Custodian”) to hold cash for
it. The holding of cash by a Custodian will be deemed to be the holding of cash
by the Secured Party for which the Custodian is acting. If the Secured Party’s
Custodian fails to be and remain a Qualified Institution, the Secured Party will
transfer, or cause its Custodian to transfer, the cash to a (or another, as
applicable) Qualified Institution within three (3) Business Days after the event
triggering the Custodian’s inability to hold cash. The Secured Party shall not
be liable or responsible for any loss or damage to any Performance Assurance in
the possession or control of any Custodian, or for any diminution in the value
thereof, by reason of its selection of the Custodian or the act or omission of
any Custodian selected by the Secured Party in good faith, except to the extent
such loss or damage result from such Custodian's willful misconduct or gross
negligence.


For purposes of this Section, “Qualified Institution” means a major U.S.
commercial bank or a U.S. branch office of a foreign bank having, in either
case, (i) assets of at least USD $10 billion and (ii) a Credit Rating from
either or both of S&P and Moody’s, which Credit Rating is at least “A+” from S&P
(in the event that such bank has a Credit Rating from S&P) or “A1” from Moody’s
(in the event that such bank has a Credit Rating from Moody’s).


To the extent a Qualified Institution holds cash for the benefit of Secured
Party and Secured Party is obligated to pay interest to the Pledgor as provided
herein, the Interest Amount shall be paid as follows: the Pledgor shall invoice
the Secured Party quarterly setting forth the calculation of the Interest Amount
due, and the Secured Party shall make payment thereof by the later of (a) the
third Business Day of the first month after the last month to which such invoice
relates or (b) the third Business Day after the day on which such invoice is
received. On or after (x) the occurrence of an Event of Default with respect to
the Pledgor or (y) a termination of this Confirmation as a result of an Event of
Default with respect to the Pledgor, the Secured Party (or its Custodian to the
extent that the Secured Party is not entitled to hold cash) shall retain any
such Interest Amount as additional Performance Assurance hereunder until the
obligations of the Pledgor under this Confirmation have been satisfied in the
case of a termination of this Confirmation or for so long as such Event of
Default is continuing in the case of an Event of Default.


For purposes of this Section, the following terms shall have the following
meanings:


“Interest Amount” shall mean with respect to a Party and an Interest Period, the
sum of the daily interest amounts for all days in such Interest Period; each
daily interest amount to be determined by such Party as follows: (a) the amount
of cash held by such Party on that day, multiplied by (b) the Interest Rate for
that day, divided by (c) 360.


“Interest Period” means a calendar quarter, or any portion of a calendar quarter
if cash is delivered after the beginning of a calendar quarter, or is returned
prior to the end of a calendar quarter.


“Interest Rate” for purposes of this Section only (and shall not amend the
definition of Interest Amount as used elsewhere in the Master Agreement) shall
mean the Federal Funds Effective Rate - the rate for that day opposite the
caption “Federal Funds (Effective)” as set forth in the weekly statistical
release designated as H.15(519), or any successor publication, published by the
Board of Governors of the Federal Reserve System.


Reduction of Performance Assurance. No more frequently than once every seven
days, the Pledgor may request a reduction in the amount of Performance Assurance
previously provided by the Pledgor for the benefit of the Secured Party based on
a reduction in the positive difference obtained by subtracting the Collateral
Threshold for the Pledgor from the absolute value of the Mark-to-Market Amount,
provided that (i) no Event of Default with respect to the Pledgor shall have
occurred and be continuing, and (ii) no Termination Date has been established
under the Agreement as a result of an Event of Default with respect to the
Pledgor. A permitted reduction in Performance Assurance may be effected by the
transfer of cash to the Pledgor or the reduction of the amount of an outstanding
Letter of Credit previously issued for the benefit of the Secured Party.
 
Special Condition #2:
 
(a) The obligations of Party B under and pursuant to this Agreement, including
each and all of the obligations of Party B to sell and deliver energy and
capacity, are conditioned upon possession by Party B of the requisite authority
from FERC to charge market-based rates for the sale of electric power at
wholesale under and pursuant to this Agreement. Party B shall, in its sole and
absolute discretion, be entitled to terminate this Agreement (or, if Party B so
elects, this Confirmation) effective four (4) Business Days after notice to
Party A, and without any liability whatsoever on the part of Party B to Party A
or any other person, at any time subsequent to the issuance of any order or
decision of FERC or any court of competent jurisdiction that terminates,
invalidates or suspends Party B’s market-based rate authority.
 
(b) Within seven (7) Business Days following the execution of this Confirmation
by the Parties, Party A shall notify FERC that Party A withdraws its request for
rehearing of the May 18, 2006 Order in the PPLM MBR Proceeding (as defined
below), provided, however, that Party A shall be entitled to remain a party to
the PPLM MBR Proceeding. During the term of this Confirmation, Party A shall not
submit any pleadings, affidavits, and testimony in the PPLM MBR Proceeding that
in any way challenges the lawfulness of the Contract Price or any of the other
rates or charges under this Confirmation or the authority of Party B to charge
market-based rates for the sale of electric power at wholesale.
 
(c) For purposes of this Agreement, “PPLM MBR Proceeding” shall mean that
certain proceeding initiated by the filing by PPL Montana, LLC, PPL Colstrip I,
LLC and PPL Colstrip II, LLC on November 9, 2004, at FERC of an updated market
power analysis in the following Docket Nos.: ER99-3491-005, ER99-3491-006,
ER99-3491-007, ER99-3491-008, ER00-2184-003, ER00-2184-004, ER00-2184-005,
ER00-2184-006, ER00-2185-003, ER00-2185-004, ER00-2185-005, ER00-2185-006,
EL05-124-000, EL05-124-001, EL05-124-002 and EL05-124-003.
 
Special Condition #3:
 
Notwithstanding any other provision of this Agreement, Party B shall have the
right, in its sole and absolute discretion, effective seven (7) Business Days
after notice from Party B to Party A, and without any liability whatsoever on
the part of Party B to Party A or any other person, to terminate this Agreement
(or, if Party B so elects, this Confirmation) in the event that Party B is
required by any governmental entity in the State of Montana (through exercise of
rights of eminent domain or otherwise) to divest any power generation facility
then owned in whole or in part by Party B and located in the State of Montana.
 
Special Condition #4:
 
Confidentiality: This Confirmation shall not be subject to the provisions of
Section 10.11 of the Master Agreement, and none of the contents of this
Confirmation shall be considered confidential information for purposes of
Section 10.11 of the Master Agreement or otherwise under this Agreement.
 
Special Condition #5:
 
Party B shall be responsible for maintaining and, when required by the
applicable control area operator, providing an amount of spinning and
non-spinning reserves (at least half of which would be required to be spinning)
of the same quality as exists at the time of this transaction, not to exceed the
sum of six percent of the Quantity provided from hydropower generation and eight
percent of the Quantity provided from thermal generation.
 
Scheduling: WECC standard operating procedures
Option Buyer: ____________________________________________________________
Option Seller: ____________________________________________________________
Type of Option: ___________________________________________________
Strike Price: ______________________________________________________
Premium: ________________________________________________________
Exercise Period: ___________________________________________________
 
* * * * *
AMENDMENTS TO MASTER AGREEMENT:
 

(a)  
Article One is amended to add the following as Section 1.29A:
 

“1.29A “Merger Event” means: with respect to a Party, that such Party
consolidates or amalgamates with, or merges with or into, or transfers all or
substantially all of its assets to, another entity, and (i) the resulting,
surviving or transferee entity fails to assume, effective immediately upon the
effectiveness of such consolidation, amalgamation, merger or transfer, each and
all of the obligations of such Party under this Agreement or under any guaranty
or Letter of Credit or other Performance Assurance provided under or in
connection with this Agreement, either by operation of law or pursuant to an
agreement reasonably satisfactory to the other Party, or (ii) any guaranty,
Letter of Credit and other Performance Assurance or credit support requirements
that are applicable to a Party under this Agreement fail, at any time following
such consolidation, amalgamation, merger or transfer, to be satisfied in full by
or with respect to such resulting, surviving or transferee entity.”
 

(b)  
Events of Default.
 

Section 5.1(f) is amended and restated to read in its entirety as follows:

 
“(f)
a Merger Event occurs with respect to such Party;”
 

(c)  
Rates and Terms Binding; FERC Standard of Review. The following provision is
added as Section 10.14:
 

“10.14. Rates and Terms Binding; FERC Standard of Review.
 
(a) Absent the agreement of all Parties to the proposed change, the standard of
review for changes to any section or any other provision of this Agreement,
including all Transactions and Confirmations thereunder and any other agreements
entered into in connection with this Agreement or any such Transaction or
Confirmation, including any credit, security, margin, guaranty or similar
agreement (this Agreement and each and all of the foregoing, collectively, the
“Covered Agreements”) (other than changes to the Party A Tariff or Party B
Tariff that do not have any application to or effect on any Covered Agreement),
whether proposed by a Party, a non-party or FERC acting sua sponte, shall be the
“public interest” standard of review set forth in United Gas Pipe Line Co. v.
Mobile Gas Service Corp., 350 U.S. 332 (1956), and Federal Power Commission v.
Sierra Pacific Power Co., 350 U.S. 348 (1956) (the “Mobile-Sierra” doctrine).
 
(b) The Parties, for themselves and their successors and assigns, (i) agree that
the Mobile-Sierra doctrine, and such “public interest” standard, shall apply to
any proposed changes in any Covered Agreement (other than changes to the Party A
Tariff or Party B Tariff that do not have any application to or effect on any
Covered Agreement) and (ii) hereby expressly and irrevocably waive any rights
they can or may have to the application of any other standard of review,
including the “just and reasonable” standard, to changes to any Covered
Agreements (other than changes to the Party A Tariff or Party B Tariff that do
not have any application to or effect on any Covered Agreement).
 
(c) Without in any way limiting the foregoing subsections (a) and (b), to the
fullest extent permitted by applicable law, each Party, for itself and its
successors and assigns, hereby also expressly and irrevocably waives any rights
it can or may have, now or in the future, whether under §§ 205 or 206 of the
Federal Power Act or otherwise, to seek (without the agreement of the other
Party) to obtain from FERC by any means, directly or indirectly (through
complaint, investigation or otherwise), and each Party hereby covenants and
agrees not at any time to seek so to obtain, an order from FERC changing any
provision of any Covered Agreement (other than changes to the Party A Tariff or
Party B Tariff that do not have any application to or effect on any Covered
Agreement) or any refund with respect thereto. To the extent that any non-Party
seeks such relief, or FERC acts sua sponte to consider any such changes, the
Parties further covenant and agree to use commercially reasonable efforts (which
efforts may include the costs and expense of appearing before FERC or in
connection with any appeals of FERC orders but shall not otherwise require the
payment of money by a Party), to cooperate to jointly oppose the entry of an
order by FERC providing for any such changes. In the event it were to be
determined that applicable law precludes the Parties from waiving their rights
to seek changes from FERC to their market-based power sales contracts (including
entering into covenants not to do so) then this Section 10.14(c) shall not
apply, provided that, consistent with Section 10.14(a), neither Party shall seek
any such changes except under the “public interest” standard of review and
otherwise as set forth in Section 10.14(a).”
 
* * * * *
This confirmation is being provided pursuant to and in accordance with the
Master Power Purchase and Sale Agreement dated October 15, 2001 (the “Master
Agreement”) between Party A and Party B, and constitutes part of and is subject
to the terms and provisions of such Master Agreement. Terms used but not defined
herein shall have the meanings ascribed to them in the Master Agreement.
 
[Signature pages follow]



--------------------------------------------------------------------------------



NORTHWESTERN CORPORATION,
doing business as
NORTHWESTERN ENERGY


____________________________________


____________________________________


____________________________________




--------------------------------------------------------------------------------



PPL MONTANA, LLC, by and
through its duly authorized agent,
PPL ENERGYPLUS, LLC


____________________________________


____________________________________


____________________________________


 
 
 

--------------------------------------------------------------------------------

 

Schedule 1
Energy Price: $/MWh
 
Q3 2007
$44.95
Q4 2007
$45.35
Q1 2008
$45.75
Q2 2008
$46.15
Q3 2008
$46.55
Q4 2008
$46.95
Q1 2009
$47.35
Q2 2009
$47.75
Q3 2009
$48.15
Q4 2009
$48.55
Q1 2010
$48.95
Q2 2010
$49.35
Q3 2010
$49.75
Q4 2010
$50.15
Q1 2011
$50.55
Q2 2011
$50.95
Q3 2011
$51.35
Q4 2011
$51.75
Q1 2012
$52.15
Q2 2012
$52.55
Q3 2012
$52.60
Q4 2012
$52.65
Q1 2013
$52.70
Q2 2013
$52.75
Q3 2013
$52.80
Q4 2013
$52.85
Q1 2014
$52.90
Q2 2014
$52.95





 
 

--------------------------------------------------------------------------------

 



Schedule 2
 
Quarter or Other Period
Party A
Collateral Threshold
Party B
Collateral Threshold
Jul. 5, 2006 - Sep. 30, 2007
$40,000,000
$110,000,000
Oct. 1 - Dec. 31, 2007
$39,100,000
$104,260,000
Jan. 1 - Mar. 31, 2008
$37,380,000
$99,690,000
Apr. 1 - Jun. 30, 2008
$35,680,000
$95,150,000
Jul. 1 - Sep. 30, 2008
$33,980,000
$90,610,000
Oct. 1 - Dec. 31, 2008
$32,270,000
$86,040,000
Jan. 1 - Mar. 31, 2009
$30,550,000
$81,470,000
Apr. 1 - Jun. 30, 2009
$28,870,000
$76,990,000
Jul. 1 - Sep. 30, 2009
$27,170,000
$72,460,000
Oct. 1 - Dec. 31, 2009
$25,460,000
$67,890,000
Jan. 1 - Mar. 31, 2010
$23,740,000
$63,320,000
Apr. 1 - Jun. 30, 2010
$22,060,000
$58,830,000
Jul. 1 - Sep. 30, 2010
$20,360,000
$54,300,000
Oct. 1 - Dec. 31, 2010
$18,910,000
$50,420,000
Jan. 1 - Mar. 31, 2011
$17,450,000
$46,530,000
Apr. 1 - Jun. 30, 2011
$16,020,000
$42,730,000
Jul. 1 - Sep. 30, 2011
$14,580,000
$38,870,000
Oct. 1 - Dec. 31, 2011
$13,120,000
$34,990,000
Jan. 1 - Mar. 31, 2012
$11,670,000
$31,110,000
Apr. 1 - Jun. 30, 2012
$10,220,000
$27,260,000
Jul. 1 - Sep. 30, 2012
$8,780,000
$23,400,000
Oct. 1 - Dec. 31, 2012
$7,680,000
$20,470,000
Jan. 1 - Mar. 31, 2013
$6,570,000
$17,520,000
Apr. 1 - Jun. 30, 2013
$5,490,000
$14,630,000
Jul. 1 - Sep. 30, 2013
$4,390,000
$11,710,000
Oct. 1 - Dec. 31, 2013
$3,290,000
$8,760,000
Jan. 1 - Mar. 31, 2014
$2,180,000
$5,810,000
Apr. 1 - Jun. 30, 2014
$1,100,000
$2,920,000


